Exhibit 10.1
FORBEARANCE AGREEMENT
     This FORBEARANCE AGREEMENT (this “Forbearance Agreement”) is entered into
as of September 29, 2011 (the “Forbearance Effective Date”), by and among
(i) NYTEX Energy Holdings, Inc. (“NYTEX Holdings”), (ii) NYTEX FDF Acquisition,
Inc. (“NYTEX Acquisition”), (iii) WayPoint Nytex, LLC (“WayPoint”), (iv) New
Francis Oaks, LLC (“New Francis”), and (v) Francis Drilling Fluids, Ltd. and any
of its subsidiaries (collectively, “FDF”). Where applicable, NYTEX Holdings,
NYTEX Acquisition, WayPoint, New Francis and FDF are collectively referred to as
the “Parties” or each “Party.” Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Preferred Stock and Warrant
Purchase Agreement, dated” as of November 23, 2010, among NYTEX Holdings, NYTEX
Acquisition and WayPoint, as amended from time to time (collectively, the
“WayPoint Purchase Agreement”) and all related agreements and documents, each as
amended from time to time (collectively, together with the WayPoint Purchase
Agreement, the “WayPoint Purchase Documents”).
     WHEREAS, (a) Events of Default have occurred under the WayPoint Purchase
Documents (each such Events of Default, a “Current Event of Default” and,
collectively, the “Current Events of Default”) including, without limitation,
the Current Events of Default set forth in the letter dated April 14, 2011, from
WayPoint to NYTEX Holdings; and (b) pursuant to the letter from WayPoint to
NYTEX Holdings dated May 4, 2011 (the “Put Election Notice”), as a result of the
Current Events of Default, WayPoint has demanded that, pursuant to the WayPoint
Purchase Agreement, NYTEX Holdings repurchase the Warrants, the shares of Senior
Series A Redeemable Preferred Stock of NYTEX Acquisition and the one share of
Series B Redeemable Preferred Stock of NYTEX Holdings held by WayPoint for an
aggregate purchase price of $30,000,000, and NYTEX Holdings has failed to timely
make such repurchase, which failure is an additional Current Event of Default.
     WHEREAS, upon the request of NYTEX Holdings, WayPoint has agreed, subject
to the terms and conditions set forth herein, to forbear during the Forbearance
Period (as defined below) from exercising rights and remedies under the WayPoint
Purchase Documents with respect to the Current Events of Default and, as
additional consideration, subject to the terms and conditions set forth herein,
grant such other and further relief as expressly set forth in this Forbearance
Agreement; and
     NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
     SECTION 1. Forbearance; Forbearance Default Rights and Remedies.
     (a) Acknowledgment of Current Events of Default and Entitlement to Exercise
Rights and Remedies. NYTEX Holdings, NYTEX Acquisition, New Francis and FDF
acknowledge and agree that (i) the Current Events of Default have occurred and
are continuing and (ii) but for the terms of this Forbearance Agreement,
WayPoint may, if it so elects, exercise its respective rights and remedies in
respect of the Current Events of Default.

1



--------------------------------------------------------------------------------



 



     (b) The Forbearance. Effective upon the Forbearance Effective Date (as
hereinafter defined), WayPoint agrees that until the occurrence of the
Forbearance Termination Date (as hereinafter defined), WayPoint will forbear
from exercising all of its rights and remedies under the WayPoint Purchase
Documents or otherwise existing pursuant to any other agreement entered into in
connection with the WayPoint Purchase Agreement, by operation of law or
otherwise against NYTEX Holdings, NYTEX Acquisition, New Francis and FDF solely
with respect to the Current Events of Default. NYTEX Holdings, NYTEX
Acquisition, New Francis and FDF acknowledge and agree that each Current Event
of Default constitutes an Event of Default upon which action could be taken but
for the forbearance described herein.
     (c) Effect of Forbearance Termination. From and after the Forbearance
Termination Date, the agreement of WayPoint to forbear as set forth in Section
1(b) shall immediately terminate without the requirement of any demand,
presentment, protest, or notice of any kind.
     (d) Forbearance Termination Date means the earlier of:

  i.   the occurrence of a Forbearance Default (as defined below);or     ii.  
12:00 a.m. (New York City time) 60 days after the Forbearance Effective Date.

     (e) Forbearance Period means the period beginning on the Forbearance
Effective Date and ending on the Forbearance Termination Date
     (f) Forbearance Default. A Forbearance Default shall occur, immediately and
without notice, if one or more of the following shall occur:

  i.   the occurrence of any Default or Event of Default other than the Current
Events of Default (without taking into account any grace or cure periods);    
ii.   any creditor of any Party (other than WayPoint), or any of such creditor’s
assignees, agents or designees, including, without limitation, PNC Bank,
National Association (“PNC”) pursuant to its senior revolving credit and term
loan facility (the “Senior Facility”), commences any enforcement action,
exercises or seeks to exercise any of its or their respective rights or remedies
or takes or seeks to take any action that renders compliance by NYTEX Holdings,
NYTEX Acquisition, New Francis and FDF with this Forbearance Agreement
impossible, or that otherwise materially impairs or materially adversely affects
WayPoint’s ability to exercise its rights or remedies;     iii.   the failure by
NYTEX Holdings to, no later than 35 days after the Forbearance Effective Date,
either (x) identify a lead investor in connection with a proposed
recapitalization of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF that
would, among other things, fund the purchase of the WayPoint Securities
contemplated by Sections 3(a)(xiv) and 3(a)(xv) hereof, or (y) provide WayPoint
with evidence of

2



--------------------------------------------------------------------------------



 



      progress toward such a proposed recapitalization that is satisfactory to
WayPoint in its sole discretion;     iv.   the commencement by one or more of
NYTEX Holdings, NYTEX Acquisition, New Francis and FDF of a case under title 11
of the United States Code or any other act that seeks relief under any
comparable bankruptcy or insolvency regime proceeding, or the commencement
against one or more of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF of
any such case or proceeding;     v.   the failure of any of NYTEX Holdings,
NYTEX Acquisition, New Francis and FDF to timely comply with any term, condition
or covenant set forth in this Forbearance Agreement;     vi.   no later than one
(1) Business Day after the Forbearance Effective Date, FDF shall pay not less
than $100,000.00 of the reasonable out-of-pocket fees, costs and expenses
incurred by WayPoint both on behalf of itself in connection with the Current
Events of Default and on behalf of NYTEX Acquisition, New Francis and FDF,
including the reasonable fees, disbursements and other charges of their counsel,
consultants and advisors to date, and the remaining amount of such fees, costs
and expenses to be paid no later than 14 days after the Forbearance Effective
Date;     vii.   any change in the members of the Board of Directors of and
NYTEX Acquisition, New Francis and FDF;     viii.   the failure of the NYTEX
Acquisition, New Francis and FDF to retain no later than three (3) Business Days
after the Forbearance Effective Date a Business Improvement Officer or financial
and operational consultant with executive officer authority (the “BIO”) and
related personnel reasonably acceptable to WayPoint (it being understood that
firm for such personnel will be PriceWaterhouseCoopers LLP and that James F.
Reed from that firm as BIO is acceptable to all Parties) pursuant to a scope of
engagement and otherwise on terms and conditions (in each case) reasonably
acceptable to NYTEX Acquisition, New Francis, FDF and WayPoint, and WayPoint and
its representatives shall be granted direct, regular access to the BIO and all
reasonably requested information related to the performance of the BIO’s duties;
and     ix.   the failure of any representation or warranty made by any of NYTEX
Holdings, NYTEX Acquisition, New Francis and FDF under this Forbearance
Agreement to be true and complete as of the date when made or any other breach
of such representation or warranty.

3



--------------------------------------------------------------------------------



 



     SECTION 2. Conditions to Effectiveness. This Forbearance Agreement shall
not be effective unless WayPoint shall have received duly executed counterparts
of this Forbearance Agreement from each of the Parties.
     SECTION 3. Representations, Warranties and Covenants.
     (a) To induce WayPoint to execute and deliver this Forbearance Agreement,
each of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF hereby
represents, warrants and covenants that:

  i.   such Party has the power, and has been duly authorized by all requisite
action, to execute and deliver this Forbearance Agreement and the other
documents and agreements executed and delivered in connection herewith to which
it is a party;     ii.   this Forbearance Agreement has been duly executed by
such Party and the other documents and agreements executed and delivered in
connection herewith to which any Party is a party have been duly executed and
delivered by such Party, as applicable;     iii.   this Forbearance Agreement is
the legal, valid and binding obligation of such Party and the other documents
and agreements executed or delivered in connection herewith to which such Party
is a party are the legal, valid and binding obligations of such Party, in each
case enforceable against such Party in accordance with their respective terms,
except as such enforceability may be limited by any applicable bankruptcy,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and subject to general equitable principles
which may limit the right to obtain equitable remedies;     iv.   the execution,
delivery and performance of this Forbearance Agreement and the other documents
and agreements executed and delivered in connection therewith do not and will
not (i) violate any law, rule, regulation or court order to which such Party is
subject or (ii) conflict with or result in a breach of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents) of such Party or
any other agreement or instrument to which it is party or by which the
properties of such Party is bound;     v.   as of the Forbearance Effective
Date, other than the Current Events of Default, no Default or Event of Default
has occurred or is continuing under any WayPoint Purchase Document;     vi.  
such Party shall immediately, but in any event within twenty four (24) hours,
provide written notice to WayPoint of any notice from or action by any creditor
(other than WayPoint) regarding an event or circumstance

4



--------------------------------------------------------------------------------



 



      that may adversely impact performance of such Party under this Forbearance
Agreement;     vii.   Without limiting the rights of WayPoint or WayPoint’s
legal and financial advisors under the WayPoint Purchase Documents, such Party
shall, upon reasonable notice, at reasonable times and for reasonable duration,
(a) give WayPoint’s legal and financial advisors reasonable access, during
normal business hours, to such Party’s books and records, offices, properties,
officers, employees, accountants, auditors, counsel and other representatives;
(b) furnish to WayPoint’s legal and financial advisors such financial, operating
and property-related data and other information as such persons may reasonably
request; and (c) request that its employees and legal and financial advisors use
commercially reasonable efforts to cooperate with WayPoint’s legal and financial
advisors in respect of the aforementioned clauses (a) and (b);     viii.   such
Party shall provide Harbor View Advisors, LLC, (“HVA”), (a) reasonable access,
during normal business hours, to such Party’s books and records, offices,
properties, officers, employees, accountants, auditors, counsel and other
representatives; (b) financial, operating and property-related data and other
information as HVA may reasonably request; and (c) request that its employees
and legal and financial advisors use commercially reasonable efforts to
cooperate with HVA in respect of the aforementioned clauses (a) and (b);     ix.
  commencing on the Forbearance Effective Date, such Party shall in good faith
reasonably cooperate with HVA to prepare NYTEX Acquisition, New Francis and FDF
for a Transaction, (as that term is defined in the engagement letter between FDF
and HVA dated July 19, 2011, hereinafter the “HVA Engagement Letter”);     x.  
by no later than October 15, 2011, such Party shall (a) establish an electronic
data room accessible from the Internet with all relevant documents and data
necessary for the Transaction and (b) provided all information necessary for the
preparation of offering materials by HVA for a Transaction;     xi.   such Party
agrees to pay HVA’s reasonable fees and expenses, including, without limitation,
HVA’s “break-up” fee if NYTEX Holdings consummates the proposed recapitalization
of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF that would, among
other things, fund the purchase of the WayPoint Securities contemplated by
Sections 3(a)(xiv) and 3(a)(xv) hereof;     xii.   such Party agrees to provide
WayPoint with five (5) Business Days’ prior notice of and an opportunity to
consult regarding their intent to (a) undertake any transaction outside the
ordinary course of business or

5



--------------------------------------------------------------------------------



 



      (b) enter into, extend, renew, amend, or effectuate any contract or
agreement, if entering into such contract or agreement, or if such extension,
renewal, or amendment thereof will result in: (a) such Party incurring an
obligation in an amount greater than $100,000; or (b) an obligation of the
Borrower of longer than one year in duration;     xiii.   such party shall
cooperate with the BIO, who shall report to the Boards of Directors of NYTEX
Acquisition, New Francis and FDF;     xiv.   By no later than 60 days after the
Forbearance Effective Date (the “Closing Date”), at a closing (the “Closing”)
such Party shall purchase or cause to be purchased all securities of NYTEX
Holdings, NYTEX Acquisition, New Francis and FDF owned by WayPoint, including,
without limitation, the following (collectively, the “WayPoint Securities”):
(a) 20,750 shares of 14% Senior Series A Redeemable Preferred Stock of NYTEX
Acquisition, (b) Common Stock Purchase Warrant dated November 23, 2010
originally with respect to 18,491,190 shares of Common Stock of NYTEX Holdings,
(c) Common Stock Purchase Warrant dated November 23, 2010 originally with
respect to 19,809,245 shares of Common Stock of NYTEX Holdings, and (d) 1 share
of Series B Redeemable Preferred Stock of NYTEX Holdings; and     xv.   The
aggregate purchase price for all of the WayPoint Securities would equal the sum
of (a) $32,371,263.89 as of September 30, 2011, plus interest accruing at the
default rate as set forth in the Waypoint Purchase Documents from that date,
which amount would be payable in cash at the Closing; and (b) in addition, at
the closing, NYTEX Holdings, NYTEX Acquisition, New Francis and FDF will pay or
reimburse WayPoint for all reasonable legal fees and disbursements incurred by
WayPoint, on behalf of itself and on behalf of NYTEX Acquisition, New Francis
and FDF in connection with the enforcement, attempted enforcement or
preservation of any of WayPoint’s rights or remedies under the WayPoint Purchase
Documents (collectively, the “Purchase Price”).

     (b) To induce NYTEX Holdings, NYTEX Acquisition, New Francis and FDF to
execute and deliver this Forbearance Agreement, WayPoint hereby represents and
warrants and covenants that:

  i.   It has the power, and has been duly authorized by all requisite action,
to execute and deliver this Forbearance Agreement and the other documents and
agreements executed and delivered in connection herewith to which it is a party;
    ii.   this Forbearance Agreement has been duly executed by WayPoint and the
other documents and agreements executed and delivered in connection herewith to
which WayPoint is a party have been duly executed and delivered by WayPoint;

6



--------------------------------------------------------------------------------



 



  iii.   this Forbearance Agreement is the legal, valid and binding obligation
of WayPoint and the other documents and agreements executed or delivered in
connection herewith to which WayPoint is a party are the legal, valid and
binding obligations of WayPoint, in each case enforceable against WayPoint in
accordance with its respective terms, except as such enforceability may be
limited by any applicable bankruptcy, reorganization, moratorium or similar laws
of general applicability affecting the enforcement of creditors’ rights and
subject to general equitable principles which may limit the right to obtain
equitable remedies;     iv.   the execution, delivery and performance of this
Forbearance Agreement and the other documents and agreements executed and
delivered in connection therewith do not and will not (i) violate any law, rule,
regulation or court order to which WayPoint is subject or (ii) conflict with or
result in a breach of the certificate or articles of incorporation, certificate
of formation, limited liability company agreement or by-laws (or equivalent
organizational documents) of WayPoint or any other agreement or instrument to
which it is party or by which the properties of WayPoint are bound;     v.  
WayPoint has not transferred, pledged, or otherwise disposed of, until the
earlier to occur of the Closing or the termination of the Forbearance Period,
WayPoint will not transfer, pledge or otherwise dispose of, any of its interests
in connection with any of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF
or any of their direct or indirect subsidiaries except to a party agreeing to be
bound by this Forbearance Agreement;     vi.   until the earlier to occur of the
Closing or the termination of the Forbearance Period, WayPoint would forbear
from (a) exercising either of their warrants, (b) directly or indirectly
effecting any change in the officers or directors of any of NYTEX Holdings,
(c) exercising or otherwise pursuing the enforcement of any of WayPoint’s put,
redemption or similar rights with respect to any of the WayPoint Securities,
(d) taking any further action to enforce any of its rights under any WayPoint
Purchase Document with respect to any Current Events of Default with respect to
NYTEX Holdings, (e) having HVA actively and publicly market NYTEX Acquisition,
New Francis and FDF to any third party in furtherance of a Transaction;     vii.
  until the earlier to occur of the Closing or the termination of the
Forbearance Period, notwithstanding anything to the contrary contained in the
WayPoint Purchase Agreement or any other WayPoint Purchase Document, such Party
will have the right to purchase or cause to be purchased the WayPoint Securities
for the Purchase Price;

7



--------------------------------------------------------------------------------



 



  viii.   So long as there has been no termination of the Forbearance Period, at
any Closing, WayPoint would deliver customary documentation evidencing, among
other things, their organization, good standing and authorization with respect
to the Closing, and WayPoint would also deliver executed stock powers,
assignments and other customary transfer documents necessary to effect the sale
and assignment of the WayPoint Securities;     ix.   Contemporaneous with any
Closing, WayPoint would cause to be delivered resignations from each individual
at the time serving as an officer or director of either of NYTEX Holdings, NYTEX
Acquisition, New Francis and FDF or any of their direct or indirect subsidiaries
pursuant to the exercise at any time by WayPoint of any of their rights pursuant
to the Purchase Agreement (i.e., whether such individual is a WayPoint designee
or otherwise); and     x.   Until the earlier to occur of the Closing or the
termination of the Forbearance Agreement, WayPoint will reasonably cooperate
with NYTEX Holdings, NYTEX Acquisition, New Francis and FDF in order to
facilitate the ability such Parties to purchase the WayPoint Securities,
including, without limitation, all efforts by such Parties to complete any
related debt or equity financings, refinancings and/or restructurings.

          SECTION 4. Ratification of Liabilities, etc.
     (a) NYTEX Holdings, NYTEX Acquisition, New Francis and FDF each
acknowledges and agrees the Current Events of Default have occurred and
continuing.
     (b) Each of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF hereby
ratifies and reaffirms all of its payment and performance obligations and
obligations to indemnify, contingent or otherwise, under this Forbearance
Agreement and each other WayPoint Purchase Document to which such Party is a
party.
     (c) Each of NYTEX Holdings, NYTEX Acquisition, New Francis and FDF
(i) acknowledges receipt of a copy of this Forbearance Agreement and all other
agreements, documents and instruments executed and/or delivered in connection
herewith, (ii) consents to the terms and conditions of same, and (iii) agrees
and acknowledges that each WayPoint Purchase Document remains in full force and
effect, that such Party’s obligations thereunder are without defense, setoff and
counterclaim and that each of the WayPoint Purchase Documents is hereby ratified
and confirmed.
     SECTION 5. Reference to and Effect upon the WayPoint Purchase Agreement.
     (a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the WayPoint Purchase Agreement and
the other WayPoint Purchase Documents, and all rights of WayPoint shall remain
in full force and effect.

8



--------------------------------------------------------------------------------



 



     (b) Except as expressly set forth herein, the effectiveness of this
Forbearance Agreement shall not directly or indirectly, (i) create any
obligation to continue to defer any enforcement action after the occurrence of
any Forbearance Default or after the Forbearance Termination Date,
(ii) constitute a consent or waiver of any past, present or future violations,
including Defaults and Events of Default, of any provisions of the WayPoint
Purchase Agreement or any other WayPoint Purchase Documents, (iii) amend,
modify, prejudice or operate as a waiver of any provision of the WayPoint
Purchase Agreement or any other WayPoint Purchase Documents or any right,
remedy, power or privilege of WayPoint, or (iv) constitute a consent to any
merger or other transaction or to any sale, restructuring or refinancing
transaction. Except as expressly set forth herein, WayPoint reserves all of its
rights, remedies, powers and privileges under the WayPoint Purchase Agreement or
any other WayPoint Purchase Documents, applicable law and/or equity. All of the
provisions of the WayPoint Purchase Agreement or any other WayPoint Purchase
Documents are hereby reiterated, and if ever waived, are hereby reinstated.
     (c) This Forbearance Agreement shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the WayPoint Purchase
Agreement or any other WayPoint Purchase Document.
     SECTION 6. Counterparts. This Forbearance Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Forbearance Agreement by
delivering by facsimile or other electronic transmission a signature page of
this Forbearance Agreement signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.
     SECTION 7. Severability. The invalidity, illegality, or unenforceability of
any provision in or obligation under this Forbearance Agreement in any
jurisdiction shall not affect or impair the validity, legality, or
enforceability of the remaining provisions or obligations under this Forbearance
Agreement or of such provision or obligation in any other jurisdiction.
     SECTION 8. Section Headings. Section headings in this Forbearance Agreement
are included herein for convenience of reference only and shall not constitute
part of this Forbearance Agreement for any other purpose.
     SECTION 9. Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the WayPoint
Purchase Agreement or any other WayPoint Purchase Documents.
     SECTION 10. Governing Law. This Forbearance Agreement and the rights and
obligations of the parties under this Forbearance Agreement shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
     SECTION 11. Assignments; No Other Third Party Beneficiaries. This
Forbearance Agreement shall be binding upon and inure to the benefit of the
Parties and their respective

9



--------------------------------------------------------------------------------



 



successors and assigns; provided, however, that none of NYTEX Holdings, NYTEX
Acquisition, New Francis and FDF shall be entitled to delegate any of their
duties hereunder without the prior written consent of WayPoint in its sole
discretion. No Person other than the parties hereto, their permitted successors
and assigns and the Releases (as defined below), shall have any rights hereunder
or be entitled to rely on this Forbearance Agreement and all third-party
beneficiary rights are hereby expressly disclaimed.
     SECTION 12. Amendments. This Forbearance Agreement may only be amended,
modified, waived or supplemented pursuant to an agreement or agreements in
writing entered into by each of the Parties.
     SECTION 13. Final Agreement. This Forbearance Agreement and the other
written agreements, instruments, and documents entered into in connection
herewith (collectively, the “Forbearance Documents”) set forth in full the terms
of agreement between the Parties hereto and thereto and are intended as the
full, complete, and exclusive contracts governing the relationship between such
parties, superseding all other discussions, promises, representations,
warranties, agreements, undertakings and understandings between the parties with
respect thereto. Any waiver of any condition in, or breach of, any of the
foregoing in a particular instance shall not operate as a waiver of other or
subsequent conditions or breaches of the same or a different kind. WayPoint’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights, remedies, powers and privileges in any
other instances. There are no oral agreements among the Parties hereto.
     SECTION 14. Releases.
     (a) In consideration of, among other things, WayPoint’s execution and
delivery of this Forbearance Agreement, each of NYTEX Holdings, NYTEX
Acquisition, New Francis and FDF, on behalf of itself and its agents,
representatives, officers, directors, members, advisors, employees,
subsidiaries, affiliates, successors and assigns (collectively, the “NYTEX
Releasors”), hereby forever waives, releases and discharges, to the fullest
extent permitted by law, each Releasee (as defined herein) from any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), actions, causes of action, suits, debts, accounts,
interests, liens, promises, warranties, damages and consequential damages,
demands, agreements, bonds, bills, specialties, covenants, controversies,
variances, trespasses, judgments, executions, costs, expenses or claims
whatsoever (collectively, the “Claims”), that such Releasor now has or hereafter
may have, of whatsoever nature and kind, whether known or unknown, whether now
existing or hereafter arising, whether arising at law or in equity, against any
or all of WayPoint in any capacity and its respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and each of their respective successors and assigns and each
and all of the officers, directors, members, employees, agents, attorneys and
other representatives of each of the foregoing (collectively, the “WayPoint
Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the Forbearance Effective Date, that relate to, arise out
of or otherwise are in connection with: (i) any or all of the WayPoint Purchase
Agreement or any other WayPoint Purchase Documents or transactions contemplated
thereby or hereby, or any actions or omissions in connection therewith or
herewith, or (ii) any aspect of the dealings or relationships between or

10



--------------------------------------------------------------------------------



 



among NYTEX Holdings, NYTEX Acquisition, New Francis and FDF, on the one hand,
and WayPoint, on the other hand, relating to any or all of the documents,
transactions, or actions clause (i) hereof; provided, however, that nothing in
this Forbearance Agreement or in this Section 14 shall have the effect of
limiting, modifying, waiving compliance with, or releasing the WayPoint
Releasees in connection with their obligations under this Forbearance Agreement.
In entering into this Forbearance Agreement, each Party has consulted with, and
have been represented by, legal counsel and expressly disclaim any reliance on
any representations, acts or omissions by any of the Releasees and hereby agree
and acknowledge that the validity and effectiveness of the releases set forth
above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section shall survive the termination of this Forbearance Agreement, the
WayPoint Purchase Agreement or any other WayPoint Purchase Documents.
     (b) In consideration of, among other things, the execution and delivery of
this Forbearance Agreement by each of NYTEX Holdings, NYTEX Acquisition, New
Francis and FDF, WayPoint, on behalf of itself and its agents, representatives,
officers, directors, members, advisors, employees, subsidiaries, affiliates,
successors and assigns (collectively, the “WayPoint Releasors”), hereby forever
waives, releases and discharges, to the fullest extent permitted by law, each
NYTEX Releasee (as defined herein) from any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
actions, causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”),
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all of NYTEX Holdings, NYTEX
Acquisition, New Francis and FDF in any capacity and its respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and each of their respective successors and assigns
and each and all of the officers, directors, members, employees, agents,
attorneys and other representatives of each of the foregoing (collectively, the
“NYTEX Releasees”), based in whole or in part on facts, whether or not now
known, existing on or before the Forbearance Effective Date, that relate to,
arise out of or otherwise are in connection with: (ii) any aspect of the
dealings or relationships between or among NYTEX Holdings, NYTEX Acquisition,
New Francis and FDF, on the one hand, and WayPoint, on the other hand, relating
to the WayPoint Purchase Agreement or any other WayPoint Purchase Documents or
transactions contemplated thereby or hereby, provided, however, that nothing in
this Forbearance Agreement or in this Section 14 shall have the effect of
limiting, modifying, waiving compliance with, or releasing the NYTEX Releasees
in connection with their obligations under this Forbearance Agreement, the
WayPoint Purchase Agreement or any other WayPoint Purchase Documents, and,
provided, further, nothing in this Forbearance Agreement or in this Section 14
shall have the effect of limiting in any manner what WayPoint may allege in
defense of claims by any other Party and that Party’s equity and security
holders, including, without limitation, debt holders and shareholders of NYTEX
Holdings. In entering into this Forbearance Agreement, each Party has consulted
with, and have been represented by, legal counsel and expressly disclaim any
reliance on any representations, acts or omissions by any of the Releasees and
hereby agree and acknowledge that the validity and effectiveness of the releases
set forth above do not depend in any way on any such representations, acts
and/or omissions or the accuracy, completeness or

11



--------------------------------------------------------------------------------



 



validity hereof. The provisions of this Section shall survive the termination of
this Forbearance Agreement, the WayPoint Purchase Agreement or any other
WayPoint Purchase Documents.
     SECTION 15. Covenants Not to Sue.
     (a) Each Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any claim released, remised and discharged by such Party pursuant to
Section 14 above. If any such Party or any of its successors, assigns or other
legal representations violates the foregoing covenant, such Party, for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all reasonable attorneys’ fees and costs incurred by any Releasee as
a result of such violation.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

                      NYTEX ENERGY HOLDINGS, INC.       FRANCIS DRILLING FLUIDS,
LTD.    
 
                   
By:
Name:
  /s/ Michael Galvis
 
Michael Galvis       By:
Name:   /s/ John Henry Moulton
 
John Henry Moulton    
Title:
  President       Title:   Chairman    
 
                    NYTEX FDF ACQUISITION, INC.       WAYPOINT NYTEX, LLC    
 
                   
 
                  9/30/11  
By:
Name:
  /s/ John Henry Moulton
 
John Henry Moulton       By:
Name:   /s/ John Henry Moulton
 
John Henry Moulton    
Title:
  Chairman       Title:   Member    
 
                    NEW FRANCIS OAKS, LLC                
 
                   
By:
Name:
  /s/ John Henry Moulton
 
John Henry Moulton                
Title:
  Chairman                

13